Citation Nr: 1534688	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-21 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a left ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, wherein the RO denied service connection for "left knee cartilage arthritis."  

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in October 2009 and at a hearing before the undersigned Acting Veterans Law Judge in October 2010.  Transcripts of both proceedings are of record.  In a December 2010 decision, the RO remanded the Veteran's left knee claim for further development.

In August 2014, the Board denied service connection for a left knee disorder.  The Veteran subsequently appealed the August 2014 Board decision to the Court.  In March 2015, the Court granted the Joint Motion for Remand (JMR) filed by representatives of both parties, vacating the Board's August 2014 decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

As above, the June 2009 rating decision on appeal denied service connection for "left knee cartilage arthritis."  However, a review of the records shows diagnoses of both "ligamentous laxity and degenerative disk disease of the left knee."  The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2015).  In light of Brokowski, Robinson, and Clemons, the Board finds that the issue of entitlement to service connection for a left knee disorder encompasses all reasonably raised diagnoses and the Board has recharacterized the claim as a claim for service connection for a left knee disorder.

With regard to the left ankle issue, as discussed in greater detail below, the issue of entitlement to service connection for a left ankle disorder has been reasonably raised and is encompassed within the scope of the instant appeal as a component of the claim of entitlement to service connection for a left knee disorder.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).  Consequently, it is listed on the title page and is being remanded for further action.

In addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of such documents reveals that, with the exception of the March 2014 JMR and a July 2015 Informal Hearing Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, the March 2015 JMR indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the August 2014 decision. 

As detailed in the March 2015 JMR, the Veteran has reasonably raised a claim for direct service connection for a left ankle disability pursuant to DeLisio.  In DeLisio, 25 Vet. App. at 53-54, the Court found that if the evidence reasonably indicates that the cause of a claimed condition is a different condition that may be associated with service, then pursuant to 38 C.F.R. § 3.310, VA must investigate whether the underlying condition is related to service.  If it is determined that the underlying causal condition is, in fact, due to service, then the claim of service connection reasonably encompasses that causal condition.  The Veteran need make no further filings to initiate a claim of service connection for that condition.  25 Vet. App. at 53-54. 

The Veteran, in a November 2009 substantive appeal, wrote that he placed extra weight and pressure on his knee due to an ankle injury, aggravating the initial left knee injury.  Service treatment record document complaints of a sprained left ankle while playing basketball in March 1977 and a sore left ankle after playing basketball in April 1979.  As such, when considering the Veteran's submission, the claim of service connection for a left ankle disorder is reasonably encompassed within the claim of entitlement to service connection for a left knee disorder.  The issue, however, has not been developed or adjudicated by the AOJ, and the Veteran would be prejudiced by the Board adjudicating the issue in the first instance at present.  In addition, the Board notes that an etiology opinion as to the claimed left ankle disorder is not of record.  Such an opinion should be obtained on remand.

Further, an etiology opinion as to the claim for a left knee disorder as secondary to a left ankle disorder is not of record.  On remand, such etiology opinion should be obtained.

While on remand, the Veteran should be requested to identify any non-VA healthcare provider who treated him for his claimed disabilities since service and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeals.

Finally, the Board notes that the Veteran has not been provided with proper
Veterans Claims Assistance Act of 2000 (VCAA) notice regarding his claim for service connection for a left ankle disorder on a direct basis or for the secondary aspect of his claim of entitlement to service connection for a left knee disorder.
Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a left ankle disorder on a direct basis as well as notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a left knee disorder on a secondary basis.

2.  Request that the Veteran identify any non-VA healthcare provider who treated him for his claimed left knee and/or left ankle disorders and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed left knee and ankle disorders.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's claimed left ankle disorder, to include all such disorders that have been present at any time since November 2008.

b)  Is it at least as likely as not (50 percent or greater probability) that each such diagnosed left ankle disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically address the March 1977 the finding of a sprained left ankle and the complaints of a sore left ankle in April 1979.

c)  If arthritis of the left ankle is diagnosed, did it manifest to a compensable degree within one year of service discharge (i.e., July 1979)?  If so, what were the manifestations?

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed left knee disorder was caused OR aggravated by his claimed left ankle disorder?

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




